Citation Nr: 0938375	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  96-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of shell fragment wounds to the right chest, 
through and through, pleural cavity, with moderately severe 
injury to muscle group II and retained metallic fragments.  

2.  Entitlement to an effective date prior to October 17, 
1991, for the assignment of a 30 percent rating for residuals 
of shell fragment wounds to the left shoulder with scars and 
retained metallic foreign bodies, including the issue of 
whether an April 1961 rating decision was clearly and 
unmistakably erroneous in reducing the rating assigned this 
disability from 30 to 10 percent.  

3.  Entitlement to special monthly compensation based on a 
need for regular aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION


The Veteran had active service from August 1943 to March 
1946.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The RO in Roanoke, Virginia certified this 
appeal to the Board for appellate review.  

In March 2005, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  In 
July 2009, the Veteran and his daughter testified in support 
of this appeal before the undersigned Veterans Law Judge 
during a hearing held in Washington, D.C.  

During the hearing, the Veteran discussed the claims on 
appeal as well as a claim of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  The RO denied this claim in a rating decision dated 
January 2009 and, thereafter, the Veteran did not initiate an 
appeal of the decision by filing a notice of disagreement.  
The Board reminds the Veteran that the written transcript of 
his hearing testimony discussing this claim does not 
constitute such a document because it must be filed with the 
RO, not the Board.    

In August 2009, for good cause shown, the Board granted the 
Veteran's motion to advance this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board addresses the claims of entitlement to a rating in 
excess of 40 percent for residuals of shell fragment wounds 
to the right chest, through and through, pleural cavity, with 
moderately severe injury to muscle group II and retained 
metallic fragments and entitlement to special monthly 
compensation based on a need for regular aid and attendance 
or by reason of being housebound in the REMAND section of 
this decision, below, and REMANDS these claims to the RO via 
AMC.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.

2.  On January 6, 1961, the RO underwent a VA examination of 
his left shoulder, the report of which may be construed as a 
claim for reevaluation of his left shoulder disorder. 

3.  Based on the report of the January 1961 VA examination, 
the RO decreased the rating assigned the Veteran's left 
shoulder disorder from 30 to 10 percent, effective from April 
17, 1961.  

4.  The RO notified the Veteran of the April 1961 decision 
and of his appellate rights with regard to the decision, but 
he did not appeal it to the Board.  

5.  On October 17, 1991, the Veteran filed another claim for 
an increased rating for his left shoulder disorder.  

6.  During the year preceding October 17, 1991, it became 
factually ascertainable that the Veteran's left shoulder 
disorder was 30 percent disabling.  


CONCLUSIONS OF LAW

1.  The April 1961 rating decision, in which the RO reduced 
the rating assigned the Veteran's left shoulder disability 
from 30 to 10 percent, is final.  38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. § 
3.104 (1956, Supp. 1961).

2.  The criteria for entitlement to an effective date of 
October 17, 1990, for the assignment of a 30 percent rating 
for residuals of shell fragment wounds to the left shoulder 
with scars and retained metallic foreign bodies, are met.  38 
U.S.C.A.  
§§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the Veteran adequate notice with regard to the claim 
being decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated September 2008, after initially 
deciding that claim in a rating decision dated July 1993.  
Given that VCAA notice was not mandated at the time of the 
rating decision, the RO did not err by providing remedial 
notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
July 1992, March 2004, April 2005 and March 2006, reflects 
compliance with pertinent regulatory provisions and case law, 
noted above.  In the letters, the RO acknowledged the 
Veteran's claim, informed him of the evidence necessary to 
support that claim, identified the type of evidence that 
would best do so, notified him of VA's duty to assist and 
indicated that it was developing his claim pursuant to that 
duty.  The RO also provided the Veteran all necessary 
information on disability ratings and effective dates.  In 
addition, the RO identified the evidence it had received in 
support of the Veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was his responsibility to 
ensure VA's receipt of all requested evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain them on his behalf.  The RO also advised the Veteran 
to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, after 
being provided an opportunity to do so, the Veteran 
identified no pertinent evidence to secure.    

The RO did not conduct medical inquiry in support of the 
Veteran's claim because no such inquiry is necessary to make 
a decision in this case.  Rather, this decision involves 
determining when the Veteran filed a claim for an increased 
evaluation for residuals of shell fragment wounds to the left 
shoulder, whether, during the year prior to such claim, these 
residuals became 30 percent disabling, and whether certain 
circumstances existed in 1961, which would vitiate the 
finality of a prior RO rating decision.  To the extent 
medical information is pertinent to the latter two matters, 
such information would be dated prior to the date of the RO 
rating decision and determination at issue.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  

II.  Analysis of Claim

The Veteran seeks an effective date prior to October 17, 
1991, for the assignment of a 30 percent rating for residuals 
of shell fragment wounds to the left shoulder with scars and 
retained metallic foreign bodies.  He alleges that April 17, 
1961 is the appropriate effective date to assign this rating 
because that is the date the RO improperly reduced the 
initial 30 percent rating assigned the disability to 10 
percent.  

He claims that the 30 percent rating that was in effect from 
1946 to April 16, 1961 should have remained in effect as his 
disability never changed in severity.  He contends that the 
1961 rating decision, in which the RO reduced the 30 percent 
rating, was clearly and unmistakably erroneous, based on an 
inadequate examination and unsubstantiated findings of a VA 
examiner, but not consideration of favorable test results and 
other clinical evidence of record.  He further contends that 
the RO never notified him of the rating reduction such that 
he was unable to dispute it and the basis therefor.  

According to hearing testimony the Veteran and his daughter 
presented in July 2009, the claims file is incomplete, 
missing records dated from 1948 to 1991, including those 
which would explain the rationale of the RO's 1961 decision 
to reduce the evaluation assigned the Veteran's left shoulder 
disability from 30 to 10 percent.  The Veteran's daughter 
claims that, because there is no evidence of record to 
support the reduction or to show that the disability changed 
in severity, than the reduction must be found to be clearly 
and unmistakably erroneous.  

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 100 
percent evaluation at issue in this case, depending on the 
facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective dates to be assigned 
the 30 percent evaluation thus involves analyzing when the 
claim for an increased evaluation was received and, to the 
extent possible, when the increase in disability actually 
occurred.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2008); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2008).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2008).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2008).

In this case, as the Veteran alleges, the claims file is 
incomplete.  This is so despite the RO's extensive efforts to 
rebuild it.  According to the available evidence in the 
claims file, the RO granted the Veteran service connection 
for a healed wound of the left shoulder and assigned that 
disability a 0 percent evaluation in a rating decision dated 
October 1946.  In a rating decision dated April 1948, the RO 
increased the rating assigned the disability to 30 percent.  
According to a February 1961 rating decision, subsequently 
(date unknown), the Veteran filed a claim for reevaluation of 
his service-connected disabilities.  In January 1961, in 
conjunction with this claim, the RO afforded the Veteran a VA 
examination.  The report of this examination may be construed 
as a claim for an increased evaluation for a left shoulder 
disability.  Based on this report, in a rating decision dated 
April 1961, the RO reduced the rating assigned the Veteran's 
left shoulder disability to 10 percent.    

Contrary to the Veteran's allegations, the claims file, which 
includes a VA Form 21-6798 (Award Or Disallowance Of 
Disability Or Death Claim) dated April 1961 and a letter 
dated April 1961, reflects that the RO notified the Veteran 
of the April 1961 decision, albeit in a less comprehensive 
manner than is now typical.  The RO also notified the Veteran 
of his appellate rights with regard to the decision.  
Thereafter, however, he did not appeal the decision to the 
Board.  The April 1961 rating decision is thus final.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 
C.F.R. § 3.104 (1956, Supp. 1961).

On October 17, 1991, approximately three decades later, the 
RO received from the Veteran another claim for an increased 
rating for the left shoulder disability.  The RO granted this 
claim in a rating decision dated July 1993, by increasing the 
rating assigned the disability from 10 to 30 percent, 
effective from October 17, 1991, the date of receipt of the 
claim.  According to the previously noted regulations and 
case law, this is the appropriate effective date to assign 
the increase in this case unless the evidence establishes 
that the increase occurred during the year preceding October 
17, 1991.

The RO based its increase of the Veteran's left shoulder 
disability rating on a report of VA examination conducted in 
August 1992.  Therein, an examiner diagnosed possible partial 
left ulnar nerve neuropathy.  According to VA outpatient 
treatment records dated in 1989, at that time, the Veteran 
was not yet experiencing symptoms typical of neuropathy and 
only complained of left shoulder pain.  He began to report 
neuropathy-related complaints, or more specifically, 
numbness, in June 1990, but at that time, he mentioned his 
head, left arm and left side, not his left shoulder.  
Thereafter, including during the VA examination, he noted 
that the numbness affected his left shoulder.  Given this 
timeline, it appears likely that, during the year preceding 
October 17, 1991, the neuropathy began to affect his left 
shoulder.  The Board thus finds that it became factually 
ascertainable that the Veteran's left shoulder disorder was 
30 percent disabling during the year preceding October 17, 
1991.  

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an effective date of October 17, 1990, for 
the assignment of a 30 percent rating for residuals of shell 
fragment wounds to the left shoulder with scars and retained 
metallic foreign bodies, are met.  




ORDER

An effective date of October 17, 1990, for the assignment of 
a 30 percent rating for residuals of shell fragment wounds to 
the left shoulder with scars and retained metallic foreign 
bodies, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  


REMAND

The Veteran claims entitlement to a rating in excess of 40 
percent for residuals of shell fragment wounds to the right 
chest, through and through, pleural cavity, with moderately 
severe injury to muscle group II and retained metallic 
fragments and entitlement to special monthly compensation 
based on a need for regular aid and attendance or by reason 
of being housebound.  Additional action is necessary before 
the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claim for an increased rating for residuals 
of shell fragment wounds to the right chest is necessary.  
The RO afforded the Veteran an examination during the course 
of this appeal in support of another claim, but the report of 
that examination is inadequate to decide this claim.  
Therein, the examiner did not discuss all findings necessary 
to rate the Veteran's chest disability pursuant to the rating 
schedule.  

As the Veteran's representative pointed out during the 
Veteran's July 2009 hearing, no examiner has ever commented 
on whether the Veteran's service-connected chest disability 
causes a poor response to exercise, which would entitle him 
to a 60 percent (the maximum) rating under the former 
criteria for evaluating residuals of pleural cavity injuries.  
According to the Veteran's daughter, who also testified on 
the Veteran's behalf, since the injury and due thereto, the 
Veteran has never been able to exercise to improve his lung 
capacity.  Also according to the Veteran's daughter, contrary 
to the VA examiner's comment, the Veteran is not incapable of 
undergoing pulmonary function tests secondary to being 
violent, but rather, secondary to physical inability.   

In addition, in a January 2009 rating decision, the RO denied 
the Veteran entitlement to special monthly compensation based 
on a need for regular aid and attendance or by reason of 
being housebound.  Thereafter, in a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received at the RO in March 2009, 
the Veteran expressed disagreement with the denial.  To date, 
the RO has not issued a statement of the case in response.  
38 C.F.R. §§ 19.9, 20.200, 20.201 (2008); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  
This procedural defect must be cured on remand.  Once 
accomplished, the RO should return the Veteran's claim for 
special monthly compensation based on a need for regular aid 
and attendance or by reason of being housebound to the Board 
for consideration only if the Veteran perfects his appeal in 
a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that, if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a substantive appeal, the Board is not required, and in fact, 
has no authority, to decide the claim).

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for an increased rating for residuals of 
shell fragment wounds to the right chest.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests, including pulmonary function 
tests, if possible, are performed, the 
examiner should:

a) if the Veteran is physically 
unable to undergo the pulmonary 
function tests, note this fact 
in writing in the report of 
examination and specify whether 
this inability is due to his 
age and/or medical status; 

b) note all residuals of the 
Veteran's shell fragment wounds 
to the right chest, including 
any decreased lung capacity; 

c) specifically indicate 
whether the Veteran has 
tachycardia, dyspnea, cyanosis 
on slight exertion, adhesions 
of the diaphragm or 
pericardium, marked restriction 
or excursion and/or poor 
response to exercise secondary 
to the wounds; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and  

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Provide the Veteran a statement of 
the case pertaining to the claim of 
entitlement to special monthly 
compensation based on a need for regular 
aid and attendance or by reason of being 
housebound.  If the Veteran then perfects 
his appeal of the RO's January 2009 
rating decision by submitting a timely 
and adequate substantive appeal, return 
the claims file to the Board for 
appellate review.

3.  Readjudicate any claim being remanded 
that is properly perfected for appellate 
review.  Thereafter, if any benefit 
sought is not granted, provide the 
Veteran and his representative  a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 


38.02-38.03 (directing the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


